             Case 2:20-cv-03944-MAK Document 50 Filed 07/02/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RAKYM DURHAM                                 : CIVIL ACTION
                                                 :
                        v.                       : NO. 20-3944
                                                 :
    OFFICER MOUZONE #3059, et al.                :


                                             ORDER

        AND NOW, this 2nd day of July 2021, upon considering Plaintiff’s Amended Complaint

(ECF Doc. No. 48) following dismissal of the earlier named defendant officers after extended

discovery, and following today’s telephone conference, it is ORDERED we vacate the

prospective obligations under our May 7, 2021 Order (ECF Doc. No. 334), the parties are attached

for a three day jury trial beginning November 1, 2021, and shall proceed consistent with Federal

Rule 1 to resolve this matter:

        1.       All remaining fact and expert discovery shall be served, noticed and completed by

September 3, 2021.1

        2.       Plaintiff shall timely respond to all outstanding discovery requests no later than

July 9, 2021.

        3.       No later than August 11, 2021, all parties seeking relief of any sort shall serve a

detailed written demand upon all parties claimed to be responsible for any claim of relief. All

responding parties shall provide a detailed written response on or before August 18, 2021




1
  Defendant deposed the Plaintiff before he amended his complaint. The parties agree as to a
limited number of depositions after exchanging timely discovery responses. Should all parties
wish to extend this discovery deadline without extending any other deadline, the parties may agree
to do so without seeking leave of the Court.
            Case 2:20-cv-03944-MAK Document 50 Filed 07/02/21 Page 2 of 3




       4.       Plaintiff’s counsel shall immediately contact Judge Heffley’s Chambers to arrange

for a renewed settlement conference to be held no later than September 8, 2021.

       5.       Summary judgment and Daubert motions, if any, shall be filed no later than

September 13, 2021. Responses shall be filed in accord with the Local Rules and this Court’s

Policies and no later than September 27, 2021.

       6.       No later than October 8, 2021, counsel for each party shall exchange a list

identifying each exhibit the party expects to offer at trial along with a reference to the Bates number

or other identification of the documents used in discovery.

       7.       No later than October 12, 2021, each party shall file a pretrial memorandum

compliant with our Policies.

       8.       No later than October 13, 2021, each party shall file proposed jury instructions on

substantive issues and proposed verdict forms or special interrogatories, with an electronic copy

e-mailed in Word format to Chambers_of_Judge_Kearney@paed.uscourts.gov.

       9.       All motions affecting trial presentations (e.g., in limine), proposed voir dire peculiar

to your case, objections to proposed jury instructions, list of contested exhibits and deposition

designations (providing the exhibits and highlighted designations to Chambers) shall be filed on

or before October 14, 2021.          Responses, including highlighted counter-designations and

objections, if any, shall be filed on or before October 21, 2021.

       10.      A final pretrial conference will be held telephonically on October 28, 2021 at 8:30

A.M. (Dial-in Number: 888-278-0296; Access Code: 5723096#).




                                                   2
        Case 2:20-cv-03944-MAK Document 50 Filed 07/02/21 Page 3 of 3




      11.    Counsel is attached for jury selection followed by a three-day trial beginning on

November 1, 2021 at 9:00 A.M. in Courtroom 6-B.




                                                  KEARNEY, J.




                                             3
